BIJUR, J.
It appears that the complaint was dismissed on the ground that the judgment in a previous action between the same parties on the same cause of action was res judicata. The judgment in the previous action reads as follows:
*1024“Judgment for the defendant dismissing the complaint, with costs. See memorandum filed. Dated April 11, 1913. Joseph P. Fallon, Justice.”
The memorandum filed with the papers states:
“In my opinion the plaintiffs have not made out a case, and judgment is rendered in favor of defendant, dismissing the complaint, with costs.”
This statement was introduced in evidence, and it was admitted that the defendant adduced no testimony on that trial. It is apparent, therefore, that the previous judgment was not on the merits.
Judgment reversed and new trial granted, with costs to appellant to abide the event. All concur.